Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the Request for Continued Examination (RCE) filed on 01/06/2022. Currently, claims 1-3, 5-6, 9-11, 14-15, 20-25 and 28 are pending in the application. Claims 4, 7-8, 12-13, 16-19 and 26-27 have been cancelled.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 9-11, 14-15 and 28  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luan et al (US 20160379984 A1).

Regarding claim 1, Figures 2-6 of Luan disclose an integrated circuit (IC) device, comprising: 
a word line (M2/W?WL in Figure 6, KL in Figure 3, [0076]) extending in a first direction; 
a gated thyristor (PNPN in Figure 6) on the word line, wherein the gated thyristor includes a stack of alternating p-type and n-type material layers ([0039]), and the stack is on the word line (W/WL; KL); 
a gate line (GL in Figure 3) spaced apart from one of the material layers by a gate dielectric (layer between 80 and PNPN structure in Figure 3); and 
a bit line (M1/BL in Figure 6, AL in Figure 3, [0076]) extending in a second direction, wherein the stack is between the word line (W/WL) and the bit line (BL), and the first direction is perpendicular to the second direction (Figure 3, AL and KL are perpendicular).  

Regarding claim 2, Figures 2-6 of Luan disclose that the IC device of claim 1, wherein at least one of the p-type and n-type material layers includes a group IV material ([0039]).  

Regarding claim 3, Figures 2-6 of Luan disclose that the IC device of claim 1, wherein at least one of the p-type and n-type material layers includes a group III-V material ([0039]).  

Regarding claim 5, Figures 2-6 of Luan disclose that the IC device of claim 1, wherein the stack includes at least four material layers (PNPN, [0039]).  

Regarding claim 6, Figures 2-6 of Luan disclose that the IC device of claim 1, wherein the word line includes gold, palladium, platinum, or nickel ([0039], nickel).  Further, these materials are very well known for word line or bit line of memory devices.
  
Regarding claim 9, Figures 2-6 of Luan disclose that the IC device of claim 1, wherein the word line, the bit line, and the gated thyristor are part of a cross-point memory array ([0005]).  

Regarding claim 10, Figures 2-6 of Luan disclose an integrated circuit (IC) device, comprising: 
a device layer (memory device circuits in Figure 6); and 
a back-end memory array (DRAM/volatile memory array, [0005]), wherein the back-end memory array comprises: 
a plurality of gated thyristors (PNPN structure, [0039]), the gated thyristors coupled to a gate line (GL); 
a word line (M2/W/WL in Figure 6; KL in Figure 3, [0076]), wherein an individual gated thyristor is over the word line; and 
a bit line (M1/BL in Figure 6, AL in Figure 3) extending in a direction perpendicular to a direction of the word line, wherein the individual gated thyristor is under the bit line (please see Figure 6).  

Regarding claim 11, Figures 2-6 of Luan disclose that the IC device of claim 10, wherein the gated thyristors (PNPN) are storage elements in the back-end memory array ([0005]).  
  

Regarding claim 14, Figures 2-6 of Luan disclose that the IC device of claim 10, wherein multiple ones of the gated thyristors are coupled by a common gate line (GL, Figure 3).  

Regarding claim 15, Figures 2-6 of Luan disclose that the IC device of claim 10, wherein individual ones of the gated thyristors (PNPN) include an alternating stack of p-type and n-type material layers ([0039]), and a portion of individual ones of the stacks is surrounded by  the gate line (GL).  

Regarding claim 28, Figures 2-6 of Luan disclose that the IC device of claim 1, wherein the gate line is parallel to the word line (GL and KL are parallel in Figure 3).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 20-25 are rejected under 35 U.S.C. 103 as being obvious over Luan et al (US 20160379984 A1) in view of Laurin et al (US 20140269046 A1).
  
Regarding claim 20, Figures 2-6 of Luan disclose a computing device, comprising: 
a back-end memory array (DRAM/volatile memory, [0005]), wherein the back-end memory array comprises: 
a plurality of gated thyristors (PNPN, [0039]), the gated thyristors coupled to a gate line (GL); 
a word line (M2/WL in Figure 6, KL in Figure 3, [0076]), wherein an individual gated thyristor is over the word line; and 
a bit line (M1/BL in Figure 6, AL in Figure 3) extending in a direction perpendicular to a direction of the word line, wherein the individual gated thyristor is under the bit line (BL).  

Figures 2-6 of Luan does not explicitly teach that the computer device, comprising a circuit board and a die communicatively coupled to the circuit board, wherein the die includes the back-end memory array.

However, Laurin is a pertinent art which teaches a memory device with thyristors included in an electronic device such as computer, wherein circuits are built on a circuit board having a memory die communicatively coupled to the circuit board in the method of forming the electronic device ([0026] and [0101]).



Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use a circuit board and a die communicatively coupled to the circuit board, wherein the die includes the back-end memory array of Luan with low power and low leakage ([0003]-[0004], Luan)  in order to make a computer device having the memory according to the teaching of Laurin ([0026] and [0101]).

Regarding claim 21, Figures 2-6 of Luan disclose that the computing device of claim 20, wherein individual ones of the gated thyristors (PNPN, [0039]) include a stack of alternating p-type and n-type material layers, and an individual one of the stacks is on the word line (W/WL/KL in Figure 6).  

Regarding claim 22, Figures 2-6 of Luan disclose that the computing device of claim 21, wherein the gate line (GL) is in a plane that is parallel to a plane of the word line (Figure 3).  

Regarding claim 23, Figures 2-6 of Luan disclose that the computing device of claim 20, wherein the back-end memory array is a cross- point memory array ([0005]).  

Regarding claim 24, Figures 2-6 of Luan disclose that the computing device of claim 20, wherein the plurality of gated thyristors includes a group IV or a group Ill-V material ([0039]), and the group IV or group Ill-V material is on the word line (WL, Figure 6).  



Regarding claim 25, Figures 2-6 of Luan in view of Laurin teach that the that the computing device of claim 20, wherein the die further includes computing logic ([0026] and [0101], Laurin).  

  
Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 1-3, 5-6, 9-11, 14-15, 20-25 and 28, filed on 01/06/2022 as recited in pages 6-8, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813
02/26/2022